PROMISSORY DEMAND NOTE




$__________

September __, 2015




FOR VALUE RECEIVED, Advanced Medical Isotope Corporation, (the “Borrower”),
hereby promises to pay to the order of ___________, (the “Lender”), the
principal sum of $________ plus interest, payable at maturity, at the rate of
eight percent (8%), as set forth below.  Principal and accrued interest shall be
due and payable on demand, with thirty (30) days’ written notice to Borrower, at
any time on or after March 31, 2017 (the “Demand Date”) or at such earlier time
as provided herein.  Payments of principal and interest shall be made when due,
at the address of the Lender in lawful money of the United States of America.  




1.

Prepayment.  The Borrower may prepay amounts due under this Note, or any portion
thereof, at any time, without premium or penalty.



2.

Interest.  Beginning on the issuance date of this Note (the “Issuance Date”),
the outstanding principal balance of this Note shall bear interest at a rate per
annum equal to eight percent (8%).  Interest shall be computed on the basis of a
360-day year of twelve (12) 30-day months and shall accrue commencing on the
Issuance Date.  After the Demand Date, interest on the unpaid balance of the
principal amount outstanding shall accrue at a rate per annum equal to the
lesser of twelve percent (12%) or the highest rate permitted by law computed on
the basis of a 360-day year of twelve (12) 30-day months.



3.

Notices.  The Borrower shall give immediate notice to the Lender of:



(a)

the occurrence of any Event of Default (as defined below) accompanied by a
certificate specifying the nature of such Event of Default, the circumstances
thereof and the action that the Borrower has taken or proposes to take; or



(b)

any claim, litigation or judicial proceeding which may exist at any time which,
if determined adversely, could have a material adverse effect on the ability of
the Borrower to perform its obligations under this Note.



4.

No Conflicts.  The Borrower shall not enter into any agreement that would
                                         impair or conflict with the Borrower’s
obligations hereunder without the Lender’s prior written consent.  



5.

Events of Default.  Any of the following events shall constitute an “Event of
Default” under this Note:



(a)

Payments.  The Borrower shall fail to make any payments due under this Note
after the same shall become due and such failure shall continue for five days;

(b)





--------------------------------------------------------------------------------

Insolvency.  The Borrower shall have become insolvent or bankrupt or admit in
writing its inability to pay any of this debt as they mature or make an
assignment for the benefit of creditors, or a receiver or trustee shall have
been appointed with respect to the Borrower or any of the Borrower’s estate;
provided, that an Event of Default shall not have occurred under this Note if
such action is opposed by the Borrower and is dismissed within ninety (90) days;
or



(c)

Bankruptcy.  Bankruptcy, reorganization arrangement, insolvency or liquidation
proceedings for relief under the United States Code or any bankruptcy law or
similar law now or hereafter in force for the relief of debtors shall be
instituted by or against the Borrower and, solely with respect to any
proceedings instituted against the Borrower by a third party, the Borrower shall
fail to dismiss or to stay such proceedings within ninety (90) days of such
institution.



6.

No Presentment.  The Borrower hereby waives presentment for payment, demand,
protest and notice of protest for nonpayment of this Note. The Borrower agrees
to pay all costs and expenses of enforcement of this Note, including, without
limitation, reasonable attorneys’ fees and expenses.



7.

Governing Law.  This Note shall be governed by and construed in accordance with
the internal laws of the State of Delaware, without giving effect to any of the
conflicts of law principles that would result in the application of the
substantive law of another jurisdiction. This Note shall not be interpreted or
construed with any presumption against the party causing this Note to be
drafted.



8.

Amendments. This Note may not be modified or amended in any manner except in
writing executed by the Borrower and the Lender.



9.

Parties in Interest. This Note shall be binding upon, inure to the benefit of
and be enforceable by the Borrower, the Lender and their respective successors
and permitted assigns.



10.

Headings. Article and section headings in this Note are included herein for
purposes of convenience of reference only and shall not constitute a part of
this Note for any other purpose.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]










               







Borrower:










By: _______________

Name: _____________







Lender:













By:________________




Name: ______________












